 



Exhibit 10.68
THE TALBOTS, INC.
CHANGE IN CONTROL AGREEMENT
Basha Cohen
Executive Vice President/
Chief Merchandising Officer, Talbots Brand
c/o The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Dear Basha:
     This agreement (the “Agreement”) reflects our mutual understanding
regarding payments to be made to, and benefits to be received by, you in the
event your employment with The Talbots, Inc., a Delaware corporation (including
its subsidiaries, the “Company”), is terminated by the Company within twelve
(12) months following a Change in Control. This Agreement shall become effective
on the later of December 17, 2007 and your employment commencement date. The
capitalized termed used in this Agreement that are not otherwise defined herein
shall have the meanings given to such terms in Appendix A hereto, incorporated
herein by this reference and hereby made a part hereof.
     1. Termination after Change In Control. In the event that the Company
terminates your employment Without Cause within twelve (12) months after the
occurrence of a Change in Control, then the following shall occur:

  (a)   The Company shall pay to you on the effective date of such termination:
(i) salary for services rendered up to and including the date of termination,
(ii) any and all compensation to which you may be entitled as of the date of
termination pursuant to The Talbots, Inc. 2003 Executive Stock Based Incentive
Plan (the “Plan”) or any other compensation or benefit plan to the extent
permitted by such plans, and (iii) reimbursement for outstanding ordinary and
reasonable expenses incurred by you in connection with the performance of your
duties for the Company up to and including the date on which your employment is
terminated;     (b)   The Company shall pay to you, within thirty (30) days
after the effective date of such termination, an amount equal to one times the
sum of:

  (i)   your annual base salary at the rate in effect on the date of such
termination, and     (ii)   your “target” annual cash incentive bonus as then
established for you and determined in accordance with the applicable annual cash
incentive bonus arrangement in place from time to time (provided that the target
annual cash incentive bonus shall be no less than 50% of your annual base
salary).

          You shall continue to participate, on the same terms and conditions,
in any benefit programs of the Company in which you participated immediately
prior to such termination (including, without limitation, as applicable, any
disability insurance benefit program, any medical insurance program, and dental
insurance program, and any life insurance program) from time of such termination
until the earlier of: (i) the end of the one (1) year period beginning from the
effective date of the termination of your employment, or (ii) such time as you
are eligible to be covered by a comparable program of a subsequent employer. You
hereby agree to notify the Company

 



--------------------------------------------------------------------------------



 



promptly if and when you begin employment with another employer and if and when
you become eligible to participate in any pension or other benefit plans,
programs or arrangements of another employer.
     2. Assignment. None of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder.
This Agreement and all of the provisions hereof shall be binding upon, and inure
to the benefit of, the parties hereto, and their successors (including
successors by merger, consolidation or similar transactions), permitted assigns,
executors, administrators, personal representatives, heirs and distributees.
     3. Miscellaneous.
     (a) Entire Agreement. This Agreement contains the entire understanding
between and among the parties hereto with respect to the subject matter hereof
and supersedes any prior or contemporaneous understandings and agreements,
written or oral, between us respecting such subject matter; provided however,
that this Agreement shall not be construed to impair or otherwise adversely
affect the grant of any Award (as such term is defined in the Plan) hereafter
made to you under the Plan or the Restricted Stock Award Agreement, the
Non-Qualified Stock Option Agreement, the Severance Agreement, and the Offer
Letter, each as effective as of an even date hereof between Company and you and
all of which remain in full force and effect. For as long as this Agreement is
in effect, to the degree there is any conflict between the severance payments
and benefit provisions to which you are then entitled under this Agreement and
those of any other written agreement which continues to be in effect between the
Company and you, such conflict shall be resolved by the Company in good faith by
affording you the more favorable severance payments or benefits contained in any
such agreement. Notwithstanding the foregoing, nothing herein relieves you from
the obligation to comply with the restrictive covenants of all such agreements
or from the consequences of noncompliance therewith regardless under which
agreement the severance payments and/or severance benefits may be deemed to have
been made. Furthermore, for purposes of clarification only, if you receive
severance pay and benefits under one agreement, you shall not be entitled to
severance pay or benefits under any other agreement, plan or arrangement.
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be wholly performed in that state.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign, date and return to The Talbots, Inc. the enclosed copy of this letter
which will then constitute our binding agreement on the subject.

            Sincerely,

THE TALBOTS, INC.
      By:   /s/ John Fiske, III         John Fiske, III        Senior Vice
President
Human Resources     

Executive:

                /s/ Basha Cohen       Name:   Basha Cohen      Title:   EVP/CMO,
Talbots Brand       Date:   12/17/07     

 



--------------------------------------------------------------------------------



 



         

Appendix A
Definitions. As used in the Change in Control Agreement.

(a)   “Change in Control” shall mean (i) the acquisition (including as a result
of a merger) by any “person” (as such term is used in Sections 3(a)(9), 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or persons “acting in concert” (which for purposes of this Agreement
shall include two (2) or more persons voting together on a consistent basis
pursuant to an agreement or understanding between them to act in concert and/or
as a “group” within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), other than the Company or any of its subsidiaries, and other than
AEON (U.S.A.), Inc. or any of its subsidiaries or “affiliates” (as such term is
defined in Rule 12b-2 under the Exchange Act) (collectively, an “Acquiring
Person”), of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 25 percent of the combined voting power of the then outstanding
securities of the Company entitled to then vote generally in the election of
directors of the Company, and no other stockholder is the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of a percentage of such securities higher than that held by the
Acquiring Person; or (ii) individuals, who, as of the effective date of this
Agreement (the “Effective Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided
that any individual becoming a director subsequent to the Effective Date, whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding as a member of the Incumbent Board, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) and further excluding any individual who is an “affiliate”,
“associate” (as such terms are defined in Rule 12b-2 under the Exchange Act) or
designee of an Acquiring Person having or proposing to acquire beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 10 percent of
the combined voting power of the then outstanding securities of the Company
entitled to then vote generally in, the election of directors of the Company.  
(b)   “Without Cause” shall mean termination by Talbots of your employment as a
result of an event or condition other than (i) your death, (ii) your inability
substantially to perform your employment duties as a result of physical or
mental illness or injury for a continuous periods of at least six months (any
dispute as to your incapacities shall be resolved by an independent physician,
reasonably acceptable to you or your legal representative and the Company’s
Board of Directors, whose determination shall be final and binding upon you and
the Company), (iii) any material breach by you of this Agreement or any other
agreement to which you and the Company are both parties, (iv) any act or
omission to act by you which may have a material and adverse effect on the
Company’s business or on your ability to perform services for the Company,
including, without limitation, the commission of any crime involving moral
turpitude or any felony, or (v) any material misconduct or material neglect of
duties by you in connection with the business or affairs of the Company.

 